Per Curiam.
This is an action to recover the value of services alleged to have been rendered by appellant as an architect in the building of a sawmill. At the conclusion of the testimony, the court sustained a challenge to the sufficiency of the evidence, and the cause was dismissed.
The record is voluminous, and its analysis in this opinion would be profitless. But, conceding the legal propositions urged by appellant in his favor, from an investigation of the testimony submitted by him on both direct and cross-examination, we are convinced that there was a failure of proof to sustain his claim.
The judgment will therefore be affirmed.